DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 10-14-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

4.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
YANASE  (US 2016/0131547) discloses a tire pressure decrease detection apparatus, method and program that calculates engine noise frequency and further utilizes an engine noise cancelling filter. Yanase however does not anticipate nor render obvious generating a corrected wheel speed that is calculated by a detected rotation; and generating a filtered wheel speed from which an engine noise is removed by filtering a corrected wheel speed in a predetermined manner; and estimate the tire resonance frequency using the filtered wheel speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20160131547 A1 TIRE PRESSURE DECREASE DETECTION APPARATUS, METHOD, AND PROGRAM
US 7158866 B2 Adaptive filter model for motor vehicle sensor signals
US 10414218 B2 Apparatus and method for monitoring tire pressure using radius analysis
US 10347236 B1 Method and apparatus for continuously optimized road noise cancellation
WO 03045718 A1 METHOD FOR EVALUATING INSTANTANEOUS FREQUENCY OF A MECHANICAL EXCITATION EXERTED ON A MOTOR VEHICLE WHEEL, AND APPLICATIONS
EP 1086834 A2 Device for estimating tire air pressure state, and device for detecting wheel speed signal frequency
FR 2573206 A1 Apparatus for balancing a wheel not mounted on a motor vehicle, using filters automatically controlled by a shaft (angle) encoder

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856